DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pham (US 2014/0084836) in view of Hatakeyama (US 2016/0146523), Manole (US 2005/0188709), and Crane (US 2015/0056059).
	As to claim 1, Pham teaches a chiller assembly comprising:
	a compressor 12, a condenser 16, an expansion device (paragraph 16, the apparatus of Pham is a vapor compression cycle and therefore inherently includes an expansion device), and an evaporator 20 connected in closed refrigerant circuit (Fig. 1);
	a motor 148 connected to the compressor 12 to power the compressor;
	a plurality of sensors detecting current and voltage measurements (Fig. 5, step 408; paragraph 25);
	an input current estimator operable to determine an estimated RMS input current based on the received sensor data (paragraph 26); and
	a controller 24 to control operation of the components of the chiller assembly.
	Pham does not explicitly teach a variable speed drive operable to provide a variable voltage to the motor and a variable frequency to power the motor. However, Hatakeyama teaches that it is known to utilize a variable speed drive 9-11 operable to provide a variable voltage to a compressor motor 8 and a variable frequency to power the motor 8. As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Pham to include a variable speed drive as claimed and taught by Hatakeyama because it would provide a more versatile system control capable of adjusting the compressor speed to optimize operation of the system for efficiency. 
	Pham, as modified, does not explicitly teach that the input current estimator is configured to reduce a chiller load in response to the estimated RMS input current exceeding a threshold value. However, Manole teaches preventing overloading of a compressor by monitoring input current and reducing the load placed on an evaporator if the current exceeds a predetermined value (paragraph 40). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Pham to operate as taught by Manole by using the input current estimator to reduce a chiller load in response to the estimated RMS input current exceeding a threshold value because it would prevent malfunctions from occurring due to compressor overload.
	Pham, as modified, does not explicitly teach that controller 24 is a control panel as claimed. However, Crane teaches that it is known to utilize a control panel 40 that controls operation of a variable speed drive 52 as well as other components of a chiller assembly (paragraph 35). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Pham to include a control panel as claimed and taught by Crane in order to provide a comprehensive control to achieve effective and efficient system operation.  
Allowable Subject Matter
Claims 6-11, 13-14, 16-19, and 21-24 are allowed.
Claims 2 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose controlling a variable speed drive of a chiller assembly using an input RMS current value determined based on determined DC link power, determined line-to-line input voltage, determined input current, a distortion value, and a determined transformer current value in the manner as claimed.
Response to Arguments
Applicant’s arguments, see page 6, filed 1/25/2022, with respect to the objection to claim 3 have been fully considered and are persuasive. The objection has been withdrawn. 
Applicant’s arguments, see pages 6-10, filed 1/25/2022, with respect to the rejections under 35 U.S.C. have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Pham (US 2014/0084836).
Conclusion
This action is being made NON-FINAL to afford the applicant to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763